Case 3:14-cv-01256-TJC-PDB Document 72 Filed 05/15/20 Page 1 of 16 PageID 362




                                IN THE UNITED STATES DISTRICT
                               COURT FOR THE MIDDLE DISTRICT
                                   OF FLORIDA JACKSONVILLE
                                           DIVISION

   UNITED STATES OF AMERICA
   ex rel. 84Partners LLC,

                  Plaintiff,

   vs.                                                  Case No. 14-cv-1256-J-32PDB

   NUFLO, INC., SYNERGY FLOW
   SYSTEMS, LLC, GENERAL DYNAMICS,
   MARINE SYSTEMS DIVISION, ELECTRIC
   BOAT CORP., and HUNTINGTON
   INGALLS INDUSTRIES, NEWPORT
   NEWS SHIPBUILDING DIVISION,

                     Defendants.
   _____________________________________/

         UNITED STATES’ STATEMENT OF INTEREST IN RESPONSE TO THE
           MOTIONS TO DISMISS OF DEFENDANT GENERAL DYNAMICS
            ELECTRIC BOAT CORP. (DOCKET NO. 60) AND DEFENDANT
              HUNTINGTON INGALLS INDUSTRIES, NEWPORT NEWS
                   SHIPBUILDING DIVISION (DOCKET NO. 61)

           Pursuant to 28 U.S.C. § 517, the United States respectfully submits this Statement

   of Interest in Response to the Motions to Dismiss of Defendant General Dynamics

   Electric Boat Corp. (Docket No. 60) and Defendant Huntington Ingalls Industries,

   Newport News Shipbuilding Division (Docket No. 61). In its motion, Defendant Electric

   Boat (EB) raises a cursory, three sentence challenge to the constitutionality of the qui tam

   provisions of the False Claims Act (FCA). In both motions, Defendants EB and Newport

   News Shipbuilding (NNS) raise a matter of statutory interpretation regarding the FCA’s

   knowledge element. We begin with EB’s constitutional challenge.




                                                1
Case 3:14-cv-01256-TJC-PDB Document 72 Filed 05/15/20 Page 2 of 16 PageID 363




   I.     The FCA’s Qui Tam Provisions are Consistent with the Constitution

          It is well-established that the FCA’s qui tam provisions do not infringe upon the

   Executive’s authority under the Take Care Clause of Article II of the U.S. Constitution to

   control litigation on behalf of United States, or to remove individuals exercising such

   authority; nor violate the Appointments Clause by permitting relator’s to pursue qui tam

   litigation without being appointed as “Officers.”

          A. The FCA’s Qui Tam Provisions are Consistent With the Executive’s Obligation
             under Article II To “Take Care” that the Laws Be Faithfully Executed

           The “Take Care” Clause of the U.S. Constitution provides that the Executive

   must “take Care that the Laws be faithfully executed.” U.S. Const., art. II., cl. 5.

   Defendant EB contends that the FCA’s qui tam provisions offend separation of principles

   by infringing on the authority of the Executive Branch under the Take Care Clause to

   control litigation on behalf of the United States and to remove relators. Def. Br. At 25.

   EB is incorrect.

          “In determining whether [legislation] disrupts the proper balance between the

   coordinate branches, a proper inquiry focuses on the extent to which it prevents the

   Executive Branch from accomplishing its constitutionally assigned functions.” Nixon v.

   Administrator of Gen. Servs., 433 U.S. 425, 443 (1977). Courts have long agreed that a

   relator’s pursuit of qui tam litigation does not prevent the Executive from carrying out its

   constitutional functions. Several courts of appeals have rejected contentions similar to

   those advanced by EB here, and have held the qui tam provisions are consistent with

   separation of powers principles. United States ex rel. Stone v. Rockwell Int’l Corp., 282

   F.3d 787, 805 (10th Cir. 2002); Riley v. St. Luke’s Episcopal Hosp., 252 F.3d 749, 757

   (5th Cir. 2001) (en banc); United States ex rel. Taxpayers Against Fraud v. Gen Elec.

                                                 2
Case 3:14-cv-01256-TJC-PDB Document 72 Filed 05/15/20 Page 3 of 16 PageID 364




   Co., 41 F.3d 1032, 1041 (6th Cir. 1994); Kelly v. Boeing Co., 9 F.3d 743, 750-55, 758

   n.21 (9th Cir. 1993), cert. denied, 510 U.S. 1140 (1994); United States ex rel. Kreindler

   & Kreindler v. United Technologies Corp., 985 F.2d 1148, 1154-56 (2nd Cir. 1993); see

   also U.S. ex rel. Butler v. Magellan Health Services, Inc., 74 F. Supp. 2d. 1201, 1212

   (M.D.Fla. 1999) (“A standard defense is an attack on the constitutionality of the FCA . . .

   . Each of these arguments has been brought repeatedly by defendants in qui tam cases,

   and each has been rejected resoundingly by the District and Circuit courts, [each] for

   different reasons.”). In doing so, these courts have cited to (1) the long history of

   permitting private suits to collect fines and penalties, and (2) the Government’s practical

   control over qui tam litigation, which satisfies the Executive’s Article II responsibility to

   take care that the laws are faithfully executed. Defendant EB does not refer to this

   precedent or offer any basis for distinguishing it.

           In considering similar separation of powers challenges, courts also have held that

   the Take Care Clause “does not require Congress to prescribe litigation by the Executive

   as the exclusive means of enforcing federal law.” Riley, 252 F.3d at 753. “Our current

   statutory framework includes many laws that authorize individuals to act as ‘private

   attorneys-general’ bringing causes of action for the common weal,” Taxpayers Against

   Fraud, 41 F.3d at 1042, such as Title VII and the Sherman Act.

           As the Supreme Court has recognized, there is a long history of permitting private

   parties to bring suits for statutory penalties or fines to vindicate the sovereign’s interest in

   enforcing compliance with the law. Vermont Agency of Nat. Res. v. United States ex rel.

   Stevens, 529 U.S. 765, 768, 772-78 & nn. 5-7 (2000); United States ex rel. Marcus v.

   Hess, 317 U.S. 537, 541 n.4 (1943) (“Statutes providing for actions by a common



                                                  3
Case 3:14-cv-01256-TJC-PDB Document 72 Filed 05/15/20 Page 4 of 16 PageID 365




   informer, who himself had no interest whatever in the controversy other than that given

   by statute, have been in existence for hundreds of years in England, and in this country

   ever since the foundation of our government.”). This history shows that the Framers did

   not regard such private actions as inconsistent with the Executive’s obligation to Take

   Care that the laws are faithfully executed. Id. at 807 (Stevens, J., dissenting)1.

          Second, the FCA reserves to the Attorney General significant control over the

   prosecution of the claims pressed in a qui tam complaint, which courts have found

   sufficient to preserve the Executive’s authority under the Take Care Clause. Riley, 252

   F.3d at 753. For example, once filed, the qui tam complaint remains under seal to permit

   the Government to investigate relator’s allegations, 31 U.S.C. § 3730(b)(2)-(4), and

   allows the Government the option to take over the case and assume “primary

   responsibility for prosecuting the action,” without being “bound by an act of the

   [relator]”. 31 U.S.C. §§ 3730(b)(4), (c)(1). Even if the Government declines to take over

   the case and relator moves forward with litigation, it retains the right to receive copies of

   all pleadings and deposition transcripts (§ 3730(c)(3)); to stay any discovery by the

   relator that “would interfere with the Government’s investigation or prosecution of a

   criminal or civil matter arising out of the same facts” (§ 3730(c)(3)); to pursue “any

   alternate remedy available to the Government” against the defendant (§ 3730(c)(5)); and

   to intervene at any time thereafter “upon a showing of good cause,” 31 U.S.C. §

   3730(c)(3).




   1
          The Vermont Agency majority found that the Article II issue had not been
   preserved for review and therefore did not address it on the merits. Id. at 778 n.8.
                                                 4
Case 3:14-cv-01256-TJC-PDB Document 72 Filed 05/15/20 Page 5 of 16 PageID 366




          Whether it intervenes or not, the Government may settle a qui tam action over

   relator’s objection upon showing the settlement is “fair, adequate and reasonable” (§

   3730(c)(2)(B)), and it may dismiss a qui tam over relator’s objection (§ 3730(c)(2)(A))

   upon notice and a hearing. United States v. Everglades Coll., Inc., 855 F.3d 1279, 1286

   (11th Cir. 2017); Swift v. United States, 318 F.3d 250, 252 (D.C. Cir. 2003); United

   States ex rel. Sequoia Orange Co. v. Baird-Neece Packing Corp., 151 F.3d 1139, 1145

   (9th Cir. 1998).

          Throughout, the relator is neither the Government nor its legal representative, nor

   are his legal and factual representations those of the United States. He is a “private

   part[y] seeking to vindicate his independent interest, which arises from the statute’s

   “partial assignment of the Government’s damages claim” to him. Vermont Agency, 529

   U.S. at 773; see also 31 U.S.C. § 3730(d) (entitling a relator to a share of the award if his

   action results in a financial recovery).

          Defendant EB relies on a single case, Morrison v. Olson, 487 U.S. 654 (1988), to

   support its claim that the qui tam provisions infringe the Executive’s authority under the

   Take Care Clause. But Morrison does not support EB’s position and to the contrary

   makes clear that the type of practical control over the relator’s prosecutorial authority that

   the FCA provides more than satisfies the requirements of the Take Care Clause. In

   Morrison, the Supreme Court considered whether provisions of the Ethics in Government

   Act violated Article II. That statute authorized the appointment of an independent counsel

   to investigate and prosecute certain high-ranking Government officials for violations of

   Federal criminal law. Id. at 662. It further provided that costs relating to the

   establishment and operation of the independent counsel were to be paid with public



                                                 5
Case 3:14-cv-01256-TJC-PDB Document 72 Filed 05/15/20 Page 6 of 16 PageID 367




   funds. Id. at 663 n.7. The independent counsel, moreover, was not generally subject to

   supervision by the President or the Attorney General and could be removed only for good

   cause, physical disability, mental incapacity, or other condition substantially impairing

   the performance of his or her duties. Id. at 662-63. The Court nonetheless held that this

   ultimate power to terminate for good cause left the Executive Branch with sufficient

   control over the independent counsel to satisfy the Take Care Clause of Article II. Id. at

   662-63. By contrast, the FCA provides the Executive Branch with far more control over a

   qui tam relator.

           As all the courts of appeals to address the question have held, Morrison

   demonstrates that the FCA’s qui tam provisions are consistent with Article II. Unlike the

   independent counsel statute at issue in Morrison, the FCA vests considerably less

   prosecutorial power in a qui tam relator and more discretion in the Executive Branch. A

   relator does not have a general warrant to prosecute claims beyond those at issue in his

   complaint. Qui tam suits, moreover, are civil in character and do not entail delegation of

   the Government’s core sovereign function of enforcing the criminal law. See Riley, 252

   F.3d at 755. And throughout the proceedings, the relator litigates at his own expense with

   his own private resources, not the prosecutorial resources of the United States. The

   Attorney General retains substantially greater control over a qui tam case, including the

   authority to take over the litigation at its outset and to compel dismissal of the case. See

   Kelly, 9 F.3d at 755; Taxpayers Against Fraud, 41 F.3d at 1041; United States ex rel.

   Kreindler, v. United Technologies, 985 F.2d 1148 1155 (2d Cir. 1993).

           Defendant EB’s suggestion that the qui tam statute violates the Take Care Clause

   is meritless.



                                                 6
Case 3:14-cv-01256-TJC-PDB Document 72 Filed 05/15/20 Page 7 of 16 PageID 368




          B.      Qui Tam Relators are not Officers of the United
                  States Subject to the Appointments Clause of Article II

          Defendant EB suggests that the responsibility to conduct civil litigation intended

   to vindicate public rights must be vested in “officers” of the United States who are

   appointed in accordance with the Appointments Clause, U.S. Const. art. II, § 2, cl. 2, and

   that the FCA, by purportedly vesting this function in a non-appointed private party,

   violates this Constitutional requirement. In the years since the 1986 Amendments of the

   FCA were enacted, numerous courts have rejected Appointments Clause challenges to the

   FCA, and Defendant EB offers nothing new here.

          The Appointments Clause governs the procedures by which “Officers of the

   United States” are appointed. The Appointments Clause provides:

                  [The President] shall nominate, and by and with the Advice and Consent
                  of the Senate, shall appoint Ambassadors, other public Ministers and
                  Consuls, Judges of the supreme Court, and all other Officers of the United
                  States, whose Appointments are not herein otherwise provided for, and
                  which shall be established by Law: but the Congress may by Law vest the
                  Appointment of such inferior Officers, as they think proper, in the
                  President alone, in the Courts of Law, or in the Heads of Departments.


   U.S. Const. art. II, § 2, cl. 2. “The Constitution for purposes of appointment . . . divides

   all its officers into two classes.” United States v. Germaine, 99 U.S. 508, 509 (1879).

   “Principal officers are selected by the President with the advice and consent of the

   Senate. Inferior officers Congress may allow to be appointed by the President alone, by

   the heads of departments, or by the Judiciary.” Buckley v. Valeo, 424 U.S. 1, 132 (1976).

   Lesser functionaries, who are neither principal nor inferior officers, are “government

   employees,” who may be selected without regard to Article II. Id. at 126 n.162; see

   Freytag v. Commissioner, 501 U.S. 868, 881-82 (1991).



                                                 7
Case 3:14-cv-01256-TJC-PDB Document 72 Filed 05/15/20 Page 8 of 16 PageID 369




          Several courts of appeals have held that relators are not constitutional officers and

   that the qui tam provisions of the False Claims Act therefore do not contravene the

   Appointments Clause. See, e.g., United States ex rel. Stone v. Rockwell Int’l Corp., 282

   F.3d at 805 (Relators “do not serve in any office of the United States” ); Riley, 252 F.3d

   at 757-8; United States ex rel. Taxpayers Against Fraud v. Gen Elec. Co., 41 F.3d at

   1041; Kelly v. Boeing Co., 9 F.3d at 759.

          As the Fifth Circuit has explained, “Supreme Court precedent has established that

   the constitutional definition of an ‘officer’ encompasses, at a minimum, a continuing and

   formalized relationship of employment with the United States Government.” Riley, 252

   F.3d at 757. The above precedents hold that qui tam relators lack the tenure, salary,

   scope of duties, and other indicia of Constitutional officers and thus are not subject to the

   Appointments Clause in the first instance. See, e.g., Stone, 282 F.3d at 805. “There is no

   legislatively created office of informer or relator under the FCA”; “[r]elators are not

   entitled to the benefits of officeholders, such as drawing a government salary”; and

   relators “are not subject to the requirement, noted long ago by the Supreme Court, that

   the definition of an officer ‘embraces the ideas of tenure, duration, emolument, and

   duties, and the latter were continuing and permanent, not occasional or temporary.’”

   Rockwell, 282 F.3d at 805 (quoting United States v. Germaine, 99 U.S. 508, 511-12

   (1879)); see also Auffmordt v. Hedden, 137 U.S. 310, 326-327 (1890) (holding that a

   person who performs public duties for a “particular case” but “has no general functions,

   nor any employment which has any duration as to time” is not an Officer because his

   “position is without tenure, duration, continuing emolument, or continuous duties, and he

   acts only occasionally and temporarily”).



                                                 8
Case 3:14-cv-01256-TJC-PDB Document 72 Filed 05/15/20 Page 9 of 16 PageID 370




          The relator’s role is far more limited than that of a Constitutional officer or even

   an employee. The FCA’s qui tam provisions make a limited partial assignment of the

   Government’s monetary claim Vermont Agency, 529 U.S. at 773, to a relator for a single

   case and do not generally vest the relator with plenary authority to wield the

   Government’s prosecutorial power. Kelly, 9 F.3d at 759 (“a qui tam relator who litigates

   only a single case does not have ‘primary responsibility’ within the meaning of Buckley

   for enforcing the FCA.”). Moreover, qui tam cases are civil in character and do not

   authorize the relator to bring criminal cases based on the fraud committed against the

   Government. Rather, Congress enacted separate criminal provisions pertaining to fraud

   on the United States, and the core, sovereign function of prosecuting these criminal

   offenses remains vested exclusively in the Attorney General and subordinate Federal

   officers. See 18 U.S.C. § 287; see also Rainwater v. United States, 356 U.S. 590, 592 n.8

   (1958) (noting separation of criminal fraud prosecutions from civil FCA). And even as to

   civil claims, a relator remains subject to all the restrictions the FCA imposes on its ability

   to pursue the litigation, including the Government’s right to take over the case itself (31

   U.S.C. §§ 3730(b)(4)(A) & (c)), settle the matter or relator’s objection (§ 3730(c)(2)(B))

   or seek its dismissal over relator’s objection (31 U.S.C. § 3730(c)(2)(A)).

          Lucia v. SEC, 138 S. Ct. 2044, 2051 (2018), is the only new case Defendant EB

   cites in support of its Appointments Clause argument, but it does nothing to alter the

   existing landscape that qui tam relators are not Officers of the United States under the

   Appointments Clause. Lucia held that administrative law judges for the SEC, who the

   Court held exercised nearly all the tools of federal trial judges, are constitutional officers




                                                  9
Case 3:14-cv-01256-TJC-PDB Document 72 Filed 05/15/20 Page 10 of 16 PageID 371




   and subject therefore to the Appointments Clause. As to relators, well established case

   law has reached the opposite conclusion.

   II.      An Agent’s FCA Knowledge May Be Imputed to the Principal

            Relator alleges that EB and NNS designated various Nuflo or SFS employees as

   their agents (known as Supplier Delegated Inspectors (SDIs)) to perform certain

   inspections on their behalf as part of their Qualified Supplier Delegated Inspection

   Program, (SDIP) and that the SDIs obtained knowledge of the alleged falsities, e.g.,

   pipefitting non-conformances, within the scope of their agency. See, e.g., Relator’s

   Amended Complaint, § 150. Defendants contend that the actual knowledge of their

   alleged agents should not be imputed to them, and seek dismissal.2

            We begin with well-established principles of agency law. As corporations are

   fictional persons, knowledge attributable to a corporation as a matter of law derives from

   the natural persons, e.g., directors, officers, managers, employees, agents, capable of

   obtaining such knowledge. Thus, all corporate knowledge is imputed knowledge. As

   one commentator stated:

                      A corporation cannot see or know anything except by the eyes or
                      intelligence of its officers; and a corporate body, as a legal entity, cannot
                      itself have knowledge. If it can be said to have knowledge at all, it
                      must be the imputed knowledge of some corporate agent. Knowledge
                      of the proper corporate agent must be regarded, in legal effect, as the
                      knowledge of the corporation.

   3 Fletcher Cyc. Corp. § 787 (bold added).




   2
     The FCA defines "knowingly" to include "actual knowledge of the information," "deliberate ignorance of
   the truth or falsity of the information," or "reckless disregard of the truth or falsity of the information." Id.
   at § 3729(b)(l)(A). "[N]o proof of specific intent to defraud is required." Id. at § 3729(b)(1)(B).


                                                          10
Case 3:14-cv-01256-TJC-PDB Document 72 Filed 05/15/20 Page 11 of 16 PageID 372




             The Restatement (Second) of Agency § 1 (1958) (June 2018 Update) provides

   that “Agency is the fiduciary relation which results from the manifestation of consent by

   one person to another that the other shall act on his behalf and subject to his control,

   and consent by the other so to act.” (Bold added). Comment 1(a) to the Restatement

   states:

                    The relation of agency is created as the result of conduct by two parties
                    manifesting that one of them is willing for the other to act for him subject
                    to his control, and that the other consents so to act. The principal must in
                    some manner indicate that the agent is to act for him, and the agent must
                    act or agree to act on the principal’s behalf and subject to his control.
                    Either of the parties to the relation may be a natural person, groups of
                    natural persons acting for this purpose as a unit such as a partnership, joint
                    undertakers, or a legal person, such as a corporation.

             Here, relator alleges that EB and NNS, in delegating inspection responsibilities to

   the SDIs, to act (1) on behalf of EB and NNS, and (2) subject to EB’s and NNS’ control

   through written instructions, principal/agency relationships were created between the

   Defendants and their respective SDIs. Relator’s Amended Complaint, § 150. These

   allegations are more than sufficient to establish a plausible principal-agent relationship

   for purposes of a motion to dismiss.

             It is well-established that a principal may be deemed to have legally received

   certain knowledge or notice that has, in fact, been received only by the

   agent. Restatement (Second) of Agency § 268, 272, 278 (1958); William A. Gregory, The

   Law of Agency and Partnership §§ 57, 59 (3d ed. 2001); Anderson v. Walthal, 468 So. 2d

   291, 294 (Fla. Dist. Ct. App. 1985) ("it is equally settled that knowledge of, or notice to,

   an agent is imputed to the principal when it is received by the agent while acting within

   the course and scope of employment..."); Ouachita Equip. Rental Co. v. Trainer, 408 So.

   2d 930, 935 (La. Ct. App. 1981) ("The knowledge of the agent is imputed to the principal

                                                  11
Case 3:14-cv-01256-TJC-PDB Document 72 Filed 05/15/20 Page 12 of 16 PageID 373




   even if the agent neglects to specifically convey that information to the principal.").

   Accordingly, if an agency relationship exists between the SDIs and the shipbuilders, the

   knowledge that defendants’ agents acquired about the non-conformance of the pipe

   fittings at issue in this case may be imputed to and treated as the knowledge of the

   defendants themselves.

            In the case of corporate defendants, FCA knowledge is necessarily imputed from

   natural persons to the corporation following established principles of agency law. While

   it is frequently the case that the natural persons are employees of the corporate

   defendants, an agent is an agent whether they are an employee or not.

            Both EB and NNS contend that U.S. v. Ridglea State Bank, 357 F.2d 495 (5th Cir.

   1966) and Grand Union Co. v. United States, 696 F.2d 888, 891 (11th Cir. 1983), which

   followed Ridglea, set the standard for imputing an agent’s knowledge to the principal:

   that the SDIs’ knowledge was obtained within the scope of the agency and for the benefit

   of the principal. Assuming that is correct, the defendants raise a factual question that

   cannot be resolved at the motion to dismiss stage.3 But the logic undergirding the

   decision in Ridglea is in doubt. The FCA then in effect did not define the degree of

   scienter needed and the Ridglea court interpreted it to require specific intent and applied

   a criminal standard of agency: “if a specific criminal intent is necessary to constitute a

   crime, an employer may be penalized for an employee’s criminal act only if the agent

   acted within the scope of employment, and not if the agent acted for some purpose other


   3
     Although Defendants draw one inference from Relator’s allegations, another may be drawn, in plaintiff’s
   favor, that the SDIs who allegedly failed to address the pipefitting non-conformances did so to benefit both
   the suppliers, who would be required to repair or replace the fittings at additional cost, and the Defendant
   shipbuilders, whose manufacturing schedules might be delayed or disrupted pending correction of the non-
   conformances. Spiral Direct, Inc. v. Basic Sports Apparel, Inc., 151 F.Supp.3d 1268, 1274 (M.D. Fla.
   2015) (“At the motion to dismiss stage, a court must evaluate all plausible inferences derived from the facts
   of the complaint in favor of the plaintiff.”).

                                                        12
Case 3:14-cv-01256-TJC-PDB Document 72 Filed 05/15/20 Page 13 of 16 PageID 374




   than that of serving his employer.” Id. at 498. The Fifth Circuit further reasoned that the

   availability of double damages and penalties was so punitive that the usual rules of

   imputed liability in a civil case did not apply. See, id. at 499-500.

          Since Ridglea was decided, however, two developments call its holding into

   question. First, in 1982, the Supreme Court decided American Society of Mechanical

   Engineers v. Hydrolevel Corp., 456 U.S. 556 (1982), and held that an employee’s actions

   could be imputed to a corporate employer for purposes of an antitrust statute imposing

   treble damages, even where the employee was not acting for the benefit of the corporate

   employer. See id. at 574-76. In that case, the Supreme Court reasoned that because

   antitrust treble damages are designed not only to punish, but to compensate victims and

   deter other violations, “it is in accord with both the purpose of the [ ] law[ ] and

   principles of agency law” to impute liability. Id. at 576-77. The Court held that “a

   principal is liable for an agent’s fraud though the agent acted solely to benefit himself, if

   the agent acts with apparent authority.” Id. at 566. In fact, the Court in Hydrolevel

   identified Ridglea as precedent supporting the unsuccessful argument made by the

   defendant in Hydrolevel, and noted that in contrast to cases such as Ridglea, “[a] majority

   of courts . . . have held corporations liable for punitive damages imposed because of the

   acts of their agents, in the absence of approval or ratification.” Id. at 575 and n.14.

          The second development occurred in 1986, when Congress amended the FCA to

   define a “knowing” violation to mean actual knowledge, deliberate ignorance or reckless

   disregard of the truth, and clarify that “no proof of specific intent to defraud” is required.

   See Pub. L. 99-562, § 2, Oct. 27, 1986, 100 Stat. 3153. Because of this amendment to the

   FCA’s knowledge definition, the Ridglea standard was rejected in U.S. ex rel. McCready



                                                 13
Case 3:14-cv-01256-TJC-PDB Document 72 Filed 05/15/20 Page 14 of 16 PageID 375




   v. Columbia/HCA Healthcare Corp., 251 F.Supp.2d 114, 118 n.2 (D.D.C. Mar. 7, 2003)

   (“This amendment decreased the level of scienter required for violation of the FCA and

   obviated the concerns about attributing the heightened level of intent of an employee to

   an employer that had prompted the Ridglea decision.”). McCready held instead that “a

   corporation is liable under the FCA for the fraudulent acts of its agents even if the

   corporation received no benefit from its fraud.” Id. at 118. Similarly, in U.S. v.

   O’Connell, 890 F.2d 563 (1st Cir. 1989), the First Circuit applied Hydrolevel to the post-

   1986 FCA, and held that a corporation could be held liable without proving that the

   employee’s actions benefitted the corporation. See id. at 567-69. O’Connell found

   Ridglea unpersuasive in light of Hydrolevel. See id. at 568-69.

          Although the Fifth Circuit has not rejected the ongoing application of the Ridglea

   standard in light of Hydrolevel or the FCA’s 1986 amendments, the Fifth Circuit and

   some district courts within it have questioned its continuing validity. See, e.g., U.S. ex rel.

   Bias v. Tangipahoa Parish School Bd., 816 F.3d 315, 327 n. 8 (5th Cir. 2016); United

   States ex rel. Vavra v. Kellogg Brown & Root, Inc., 727 F.3d 343, 349-352 (5th

   Cir.2013); CoU.S. v. Conway Tec Corporation, 1996 WL 41842, *2, n.2 (S.D. TX Jan.

   23, 1996); U.S. ex rel. Roberts v. Aging Care Home Health, Inc., 2007 WL 4522465, *3,

   n.2 (W.D. LA Dec. 18, 2007).

          Even if Ridglea and Grand Union supply the standard for imputing FCA liability,

   Relator’s Amended Complaint alleges that the SDIs had knowledge within the scope of

   their agency to provide inspection services at their location; it does not allege that the

   SDIs engaged in the type of self-interested behavior for which the court faulted the agent




                                                 14
Case 3:14-cv-01256-TJC-PDB Document 72 Filed 05/15/20 Page 15 of 16 PageID 376




   in Ridglea, i.e., acting “to line his own pockets.” Ridglea State Bank, at 498. The

   relator’s allegations must be accepted as true for purpose of this motion to dismiss.

          EB and NNS warn that the imputation of an agent’s knowledge to a principal

   under the FCA might expand the scope of the statute to an unacceptable extent. EB

   argues that “. . . neither the Eleventh Circuit nor any other court has adopted Relator’s

   unbounded theory and attributed to a contractor the knowledge of its subcontractors.”

   Similarly, NNS argues that “[t]o hold an entity liable for fraud based on what another

   entity knew would read the scienter requirement out of the FCA, essentially turning it

   into a strict liability statute.” Defendants’ warnings are inapplicable here. Relator is

   alleging the imputation of the knowledge of Defendants’ agents, not merely Defendants’

   subcontractors or suppliers; indeed their status as subcontractors or suppliers is entirely

   irrelevant or incidental to the imputation argument. The SDIs defendants appointed as

   their agents, under their respective SDIPs, see Relator’s Amended Complaint Paragraph

   152, became defendants’ “eyes and ears” for inspections at the suppliers’ facilities and

   the defendants cannot escape this result simply because those eyes and ears also

   happened to be employees of the defendants’ subcontractors or suppliers.

   Dated: May 15, 2020                           Respectfully submitted,

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General

                                                 MARIA CHAPA LOPEZ
                                                 United States Attorney

                                                 /s Charles T. Harden III
                                                 CHARLES T. HARDEN III
                                                 Assistant United States Attorney
                                                 Florida Bar No: 97934
                                                 400 North Tampa Street, Suite 3200
                                                 Tampa, FL 33602

                                                15
Case 3:14-cv-01256-TJC-PDB Document 72 Filed 05/15/20 Page 16 of 16 PageID 377




                                               Telephone: (813) 274-6096
                                               Fax: 813-274-6198
                                               Email: charles.harden@usdoj.gov

                                               ANDY J. MAO
                                               MICHAL TINGLE
                                               ALAN S. GALE
                                               ARNOLD M. AUERHAN
                                               Attorneys, Civil Division
                                               Commercial Litigation Branch
                                               U.S. Department of Justice
                                               Post Office Box 261
                                               Washington, D.C. 20044
                                               (202) 307-0278
                                               Attorneys for the United States



                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that this day I filed the foregoing document with the Clerk

   of Court using the CM/ECF system, which will send a notice of electronic filing to

   counsel of record.



                                               /s Charles T. Harden III
                                               CHARLES T. HARDEN III
                                               Assistant United States Attorney




                                              16
